UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6964


MANUEL A. MARIN,

                    Plaintiff - Appellant,

             v.

RANDALL WILLIAMS, Warden of Lieber Correctional Institute; LIEUTENANT
GRANT, Lieutenant at Lieber Correctional Institute; MAJOR CLARK, Major of
Lieber Correctional Institute; RHU UNIT MANAGER/ CAPTAIN; MS. BIRCH,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Donald C. Coggins, Jr., District Judge. (2:19-cv-01270-DCC)


Submitted: October 20, 2020                                   Decided: October 23, 2020


Before GREGORY, Chief Judge, DIAZ, Circuit Judge, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Manuel A. Marin, Appellant Pro Se. Gordon Wade Cooper, BUYCK, SANDERS &
SIMMONS, LLC, Mt. Pleasant, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Manuel A. Marin seeks to appeal the magistrate judge’s order denying his “Motion

to Amend to Conform to the Evidence.” This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-

46 (1949). The order Marin seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                             DISMISSED




                                            2